ON MOTION FOR REHEARING.
LATTIMORE, Judge.
We know of no authority authorizing proof of statements, offered in behalf of appellant, made by appellant to parties to whom she had shown wounds or bruises on her body, as to who inflicted same. This testimony clearly would be self-serving and hearsay, and we think this court not in error in holding that bills. of exception No. 7 to. No. 13 inclusive did not call for reversal.
Appellant urges that her bill of exception No. 9 should have been held to present reversible error. The question set out- herein asked on direct examination of the mother of appellant, a defense witness, as follows: “What statement was made by your daughter,” etc., was clearly objectionable as assuming that a statement was made. If we pass over the objectionable form of the question and consider its substance, we would observe that the matter complained of is that the mother of appellant was not allowed to testify in reference to what occurred at her home in Oklahoma in April, 1930, before the killing in July of the same year. She would have testified that appellant told her on that occasion, in the *475presence of deceased, that he had said to her, appellant, if she did not go back home with him and live with him he was going to kill her. The fact that this conversation took place in the presence of deceased would not seem to remove it from the domain of being self-serving and hearsay. This case was between the state of Texas as plaintiff and this appellant as defendant. Deceased was not a party to this suit.
Appellant also insists that her bill of exception No. 5 presents error. She sets up that she was prevented by the objection of the state from testifying that shortly before the homicide she came to the car which she and deceased were using as a home and saw his clothes on the floor, and this indicated to her mind that he was intoxicated, and that this caused her to be excited in view of what she claimed to have been a threat made by deceased some time before to the effect that he would kill her the next time he got drunk. Examination of the statement of facts leads us to conclude that regardless of whether the court sustained the objection of the state or not, appellant proceeded to testify that when she saw his clohes on the floor she was reminded of the threat that he had made to kill her.
We have again examined the facts in this case and note that appellant on cross-examination gave testimony very different from that given by her on direct examination.' Her story about the occurrence, detailing the shooting, etc., as given on cross-examination, failed to support, even from her standpoint, any claim of self-defense. From the standpoint of the state the shooting was wholly without any claim of self-defense, and it is probable that the fact that she was a woman kept her from getting a much heavier penalty than a merciful jury inflicted.
The motion for rehearing will be overruled.

Overruled.